Order, Supreme Court, New York County (Joan A. Madden, J.), entered December 12, 2011, which, insofar as appealed from as limited by the briefs, granted plaintiffs motion for summary judgment on the issue of liability under Labor Law § 240 (1), and denied defendant’s cross motion for summary judgment dismissing the § 240 (1) claim, unanimously affirmed, without costs.
Plaintiff established his entitlement to judgment as a matter of law. Plaintiff submitted, inter alia, his deposition testimony and his affidavit showing that he was working on an A-frame ladder plastering a ceiling when the ladder became unstable and tipped, causing him to fall to the floor (see Siegel v RRG Fort Greene, Inc., 68 AD3d 675 [2009]; Orellano v 29 E. 37th St. Realty Corp., 292 AD2d 289 [2002]). In opposition, defendant failed to raise a triable issue of fact. Concur — Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ. [Prior Case History: 2011 NY Slip Op 33182(U).]